Citation Nr: 0214793	
Decision Date: 10/22/02    Archive Date: 11/01/02

DOCKET NO.  94-30 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability.

2.  Entitlement to service connection for substance abuse.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from November 1969 to December 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the St. Paul, 
Minnesota, Regional Office and Insurance Center (RO) of the 
Department of Veterans Affairs (VA).  

The issues currently on appeal were previously before the 
Board in September 1998, when they were denied on the basis 
that the veteran had not submitted evidence of well grounded 
claims.  The veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court).  The 
Court, in a single judge memorandum decision dated September 
2000, upheld the September 1998 decision of the Board.  The 
veteran then filed a motion for a panel decision.  Before the 
Court acted on the veteran's motion, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096 (Nov. 9, 2000) (VCAA) was enacted.  The VCAA 
eliminated the well-grounded claim requirement.  
Subsequently, an April 2001 order of the Court vacated the 
September 1998 Board decision, and returned the case to the 
Board for adjudication on the merits.  The Board remanded 
these issues to the RO in October 2001 for additional 
development.  The requested development has been completed, 
and as the decisions have remained unfavorable to the 
veteran, the appeal has been returned to the Board for 
further review. 


FINDINGS OF FACT

1.  The service medical records are negative for a diagnosis 
of a chronic psychiatric disability. 

2.  The service medical records are negative for a diagnosis 
of chronic alcoholism.  

3.  A diagnosis of a chronic psychiatric disability was first 
made many years after active service, and there is no medical 
opinion that relates the veteran's current psychiatric 
disability to active service.  

4.  A diagnosis of chronic alcoholism was first made after 
active service, and there is no medical opinion that relates 
the veteran's substance abuse to active service.  


CONCLUSIONS OF LAW

1.  An acquired psychiatric disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107(b) (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303(d) (2001).  

2.  A disability manifested by chronic substance abuse was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303(d); 3.310(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he developed an acquired 
psychiatric disability as a result of active service.  He 
notes that he was seen by a psychiatrist during service, and 
found to have depression.  The veteran believes that his 
alcoholism and substance abuse is the result, and not the 
cause, of his psychiatric disability.  

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  VA also has a duty to assist the veteran 
in obtaining evidence necessary to substantiate a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-2098 (2000) (to be codified as 
amended at 38 U.S.C. § 5102 and 5103 (West 1991 & Supp. 
2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159).  The Board finds that these 
duties have both been met.  

November 1993 letters indicate that VA requested all 
treatment records from all sources of treatment that had been 
identified by the veteran to that date.  Additional records 
have been identified and obtained since that time.  The 
veteran received timely notice of the decision on appeal, and 
he has been provided with a Statement of the Case and 
Supplemental Statements of the Case that contain the laws and 
regulations concerning his claim, and an explanation of the 
reasons and bases for the denial of his claim, which also 
indicated what evidence was needed to prevail.  A November 
2001 letter further notified the veteran of what evidence he 
needed to prevail in his claim.  It also requested that he 
identify all treatment sources.  The letter informed the 
veteran that VA would obtain records from any VA sources he 
identified.  The veteran would be responsible for obtaining 
records from private sources, but VA would do so on his 
behalf if he provided his consent.  VA has obtained all 
medical records that have been identified by the veteran.  
The veteran has not responded to the November 2001 letter 
affording him an opportunity to submit or identify additional 
evidence.  He has been afforded two medical examinations in 
conjunction with his claim, and opinions regarding his claims 
were obtained on both occasions.  The veteran offered 
testimony in support of his claims at a hearing at the RO.  
The Board must conclude that the duties to notify and assist 
have been completed, and that the veteran was made aware of 
what evidence he should provide, and what evidence would be 
obtained by VA.  Therefore, the Board finds that a remand 
would serve no useful purpose for this issue.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Any "error" to the veteran resulting from 
this decision does not affect the merits of his claim or 
substantive rights, for the reasons discussed above, and is 
therefore, harmless.  See 38 C.F.R. § 20.1102 (2001).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service, but no compensation shall be paid if the disability 
is the result of a person's own willful misconduct or abuse 
of alcohol or drugs.  38 U.S.C.A. § 1110.  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  A disability which is proximately due 
to or the result of a service-connected disease or injury 
shall be service connected.  38 C.F.R. § 3.310(a).

From June 25, 2001 to March 21, 2002, the Board imposed a 
temporary stay on the adjudication of claims for compensation 
based on alcohol and drug abuse related disabilities, claimed 
either as secondary to, or as a symptom of, a service-
connected disability, pending final resolution of Allen v. 
Principi, 237 F.3d 1368 (Fed. Cir. 2001).  In Allen, the 
United States Court of Appeals for the Federal Circuit (CAFC) 
held that a veteran can receive compensation for an alcohol 
or drug abuse disability acquired as secondary to, or as a 
symptom of, his or her service-connected disability.  The 
Allen decision explicitly overruled prior decisions on this 
subject from the United States Court of Appeals for Veterans 
Claims (Court), including in particular Barela v. West, 11 
Vet. App. 280 (1998).  The Allen decision also appeared to 
overrule, either in total or in part, two precedent opinions 
issued by the VA General Counsel, including VAOPGCPREC 2-98 
and VAOPGCPREC 7-99.

Following the issuance of Allen, the Department of Justice 
filed with the CAFC a petition for panel rehearing and for 
rehearing en banc.  In a closely divided decision, those 
petitions for rehearing were denied by CAFC.  See Allen v. 
Principi, 268 F.3d 1340 (Fed. Cir. 2001) (en banc order). The 
Department of Justice recently decided against attempting to 
obtain further review of Allen before the United States 
Supreme Court.

In Allen, CAFC held that 38 U.S.C.A. § 1110 permits a veteran 
to receive compensation for an alcohol or drug abuse 
disability acquired as secondary to, or as a symptom of, a 
veteran's service-connected disability.  In other words, 
38 U.S.C.A. § 1110 does not preclude compensation for an 
alcohol or drug abuse disability secondary to a service-
connected disability, or use of an alcohol or drug abuse 
disability as evidence of the increased severity of a 
service-connected disability.  Rather, the statute precludes 
compensation only for (a) primary alcohol abuse disabilities, 
and (b) secondary disabilities (such as cirrhosis of the 
liver) that result from primary alcohol abuse.  CAFC defined 
"primary" as meaning an alcohol abuse disability arising 
during service from voluntary and willful drinking to excess.  
In addition to the holding of the CAFC in Allen, the Board 
notes that the Court has found that service connection for 
purposes such as education or housing loan benefits, may also 
be established.  See Barela v. West, 11 Vet. App. 280, 283 
(1998).  

Pertinent law states that when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the VA shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107(b) (West 1991 & Supp. 2001).  

A review of the service medical records indicates that the 
November 1969 entrance examination was negative for evidence 
of a psychiatric disability or substance abuse.  The veteran 
denied a history of these disabilities on a Report of Medical 
History obtained at that time.  

The veteran was seen by medical services on two occasions in 
July 1970.  On the first occasion, the veteran presented with 
a history of probable inebriation and combativeness.  On 
examination, he was tearful and slightly hostile.  The 
impression was probable alcoholic intoxication.  The veteran 
was seen the next day at the Mental Hygiene Clinic.  He was 
drunk and seemed depressed, and did not wish to cooperate.  
The veteran gave no history of any psychiatric contacts of 
any kind.  On examination, his affect was dull but 
appropriate.  The veteran did not have any bizarre 
mannerisms, and there was no evidence of a psychosis.  The 
provisional diagnosis was depression, probably situational.  

The veteran was seen on a second occasion in July 1970 after 
he was found laying down and incoherent that morning.  He was 
noted to have a one month history of bizarre behavior.  The 
provisional diagnosis was reaction to drugs versus psychosis.  

The veteran was afforded a psychiatric examination in October 
1970.  The evaluation came about as a result of his 
nonconformative behavior.  There was a need to determine 
whether or not his maladaptive behavior was the result of a 
character or behavior disorder, or a neurosis or psychosis.  
On mental status examination, the doctor stated that the 
veteran was not mentally defective.  His behavior was not due 
to emotional problems of a neurotic or psychotic nature, nor 
was there sufficient evidence to warrant the diagnosis of a 
character or behavior disorder.  There was evidence of 
immaturity and instability, which in itself could not be 
considered a psychiatric illness.  The finding was that the 
veteran was free from mental disease, defect, and 
derangement.  He was able to distinguish right from wrong, 
and could adhere to the right.  Treatment in a hospital was 
not deemed appropriate.  There were no disqualifying mental 
defects sufficient to warrant disposition under any medical 
channels.  

A statement from the commander of the veteran's platoon 
indicates that the veteran was found to be drunk on six 
occasions between August 1970 and October 1970.  Other 
inappropriate behavior was also cited. 

The December 1970 discharge examination was negative for a 
psychiatric disability.  

The initial post service medical records show that the 
veteran was hospitalized in April 1971.  He had been drinking 
heavily for about two months, and was beginning to 
hallucinate.  The discharge diagnoses were acute alcoholism 
and delirium tremors in April 1971.  The veteran was 
hospitalized on several other occasions in 1971 and 1972.  
The admitting diagnoses were a nervous disorder, and the 
discharge diagnoses were acute alcoholism and delirium 
tremors.  

Private medical records from G.M.C., M.D. dated October 1985 
state that the veteran was in need of long term treatment for 
chemical dependency, to include alcohol.  

November 1984 records show that the veteran was hospitalized 
overnight following an apparent suicide attempt in jail.  The 
diagnosis was acute suicide gesture via overdose secondary to 
incarceration and frustration.  There was no other 
psychiatric diagnosis.  

A December 1986 letter from G.M.C., M.D. said that the 
veteran had first been seen in January 1985, at which time he 
was feeling nervous and tense.  A diagnosis was made of 
anxiety neurosis, and medication was prescribed.  The veteran 
admitted that he had been drinking since age 14.  The 
diagnosis continued to be alcohol and drug dependence, and 
anxiety neurosis.  A November 1987 letter from this doctor 
indicates that the diagnosis was unchanged.  

Additional private medical records from the 1980s and 1990s 
demonstrate that the veteran continued to be seen for 
substance abuse treatment.  He also had occasional although 
not continuous complaints of depression and anxiety.  March 
1992 treatment records state the veteran was not depressed or 
psychotic.  

The veteran was hospitalized at a VA facility from September 
1993 to October 1993.  He stated he had not had a drink since 
1990, but that he had until recently been in jail for alcohol 
related crimes.  The veteran sought a treatment program to 
prevent a relapse.  He complained of anxiety during the 
course of his treatment.  After examination, the psychiatrist 
did not feel the veteran had an anxiety disorder.  The 
diagnoses at discharge were alcohol dependence, episodic, 
marijuana abuse, and anxiety disorder, ruled out.  

The veteran was afforded an examination by the Social 
Security Administration in November 1993.  Following mental 
status examination, the examiner stated that the veteran did 
not currently display any personality disorder.  The 
assessment and diagnostic impression was that the veteran had 
problems with severe alcohol addiction both acute and chronic 
in the past, and was in a state of recovery and remission.  

Private medical records from April 1994 state that the 
veteran clearly has high level anxiety.  

The veteran was afforded a VA psychiatric examination in May 
1994.  The claims folder was reviewed by the examiner, and 
the veteran's history was described in the report.  Following 
mental status examination, the diagnoses were alcohol 
dependence, continuous, said to be in possible remission, 
dysthymic disorder, and personality disorder.  The examiner 
opined that he did not see the dysthymic disorder as an 
outgrowth of the veteran's time in service based on the 
records available.  

May 1994 private records state that the veteran has a history 
of schizophrenia, but also note he was unable to provide a 
reliable history at that time.  

In a November 1996 letter, a private doctor states that the 
records appear to indicate a problem with alcoholism and a 
dysthymic disorder with a degree of underlying anxiety.  It 
was impossible to tell from the records whether there was a 
problem with psychiatric disease without specific 
psychometric testing.  It was difficult to ascertain how much 
the alcoholism may have led to the dysthymic disorder, or 
whether a major reason for drinking was secondary to 
dysthymia and anxiety.  

Private medical records from 1997 to 1998 include assessments 
of depression and intermittent anxiety.  

A September 1999 physician's certification states that the 
veteran's medical conditions include major depression and a 
history of alcoholism.  A note in the margin states that this 
was 30 years in duration.  

Private medical records from April 2001 to February 2002 
include diagnoses of major depression along with underlying 
chronic alcohol addiction.  

The veteran underwent an additional VA examination in April 
2002.  The examiner noted that he had conducted the 1994 
examination.  The claims folder was reviewed in conjunction 
with the examination, and the veteran's medical history was 
noted in the report.  Following the review of the records and 
the mental status examination, the diagnoses included history 
of continuous alcohol dependence said to be in partial 
remission currently, dysthymia, and personality disorder.  
The examiner opined that once again, he did not see the 
dysthymia as secondary to the veteran's service experiences, 
but if anything was secondary to his severe alcohol abuse and 
its consequences.  

The Board finds that entitlement to service connection for a 
psychiatric disability and for substance abuse is not 
warranted.  The personnel records show that the veteran was 
disciplined on six occasions for alcohol related offenses.  
The service medical records show that the veteran was seen 
for exhibiting bizarre behavior while drunk, alcoholic 
intoxication, and situational depression.  However, in spite 
of the veteran's frequent use of alcohol, these records do 
not contain a diagnosis or show treatment for alcoholism.  
They are also negative for a diagnosis of a chronic acquired 
psychiatric disability.  The veteran underwent a psychiatric 
examination during service only two months before discharge, 
and was determined to be free from mental defect.  The 
examiner did not reach a diagnosis of chronic alcoholism, or 
of any acquired psychiatric disability.  The discharge 
examination was also negative for these disabilities.  
Therefore, the service medical records do not show that the 
veteran developed either a chronic psychiatric disability or 
chronic alcoholism prior to discharge. 

The post service medical records show that the veteran first 
received a diagnosis of alcoholism in April 1971 following 
two steady months of drinking.  He first received a 
psychiatric diagnosis other than alcoholism in January 1985 
when he was found to have anxiety neurosis.  None of these 
medical records relate either the veteran's anxiety neurosis 
or alcoholism to active service.  More recent records have 
discounted the diagnosis of an anxiety disorder, but now 
include a diagnosis of dysthymia.  However, the opinion of 
the VA examiner in 1994 and 2002 was that the dysthymia was 
not due to active service, but was rather the result of his 
alcohol abuse.  The veteran's private doctor opined that it 
could not be determined if the alcoholism was the result of 
dysthymia, or if the dysthymia was the result of alcohol 
abuse.  No where in any of the voluminous medical records 
does any medical professional opine that either the veteran's 
dysthymia or alcoholism was incurred due to active service.  
The Board is aware of the veteran's sincere belief that he 
developed these disabilities in service, but he is not a 
physician, and he is not qualified to express a medical 
opinion as to such a relationship.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  The Board has considered 
entitlement to service connection for substance abuse on a 
secondary basis, but as it finds herein that the veteran's 
psychiatric disability was not incurred due to active 
service, and as the veteran is not service connected for any 
other disability, there is no basis for secondary service 
connection.  38 C.F.R. § 3.310(a).  The Board also notes that 
the opinions from the VA doctor indicate that the psychiatric 
disability is actually the result of the substance abuse, and 
the November 1996 private opinion is ambiguous regarding this 
matter.  Therefore, as there is no diagnosis of alcoholism or 
a chronic acquired psychiatric disorder during service, and 
no evidence of an opinion by a qualified medical professional 
that the veteran's current disabilities originated during 
service, service connection for his claimed disabilities may 
not be established.  


ORDER

Entitlement to service connection for an acquired psychiatric 
disability is denied.

Entitlement to service connection for substance abuse is 
denied. 



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

